Colt, J.
After the termination of the defendant’s estate as knant at will, by the act of the lessor, she was entitled to be informed of the act by which it was terminated, and could not be regarded as a trespasser or liable to a suit for possession until she had reasonable time to remove with her goods from the premises. What is reasonable time must depend upon all the circumstances of the case. In Pratt v. Farrar, 10 Allen, 519, forty-eight hours were held sufficient to allow a tenant at suffer*64anee to remove from the lower story of a house. Here the time which the plaintiff himself fixed in his notice may be regarded, between these parties and in this case, as establishing what was a reasonable time for removal. While the notice to the tenant, of the termination of the tenancy, would not be allowed to abbreviate by its terms that reasonable time which the law allows, yet, when the party entitled to possession voluntarily names the time within which he requires the tenant to remove, there would be great injustice in allowing him to disregard it and put a party to cost who is without fault.
This case was submitted to the court without a jury, and we see no occasion to disturb the judgment of the court below. Furlong v. Leary, 8 Cush. 409. Rising v. Stannard, 17 Mass. 282, 288.
It is not necessary to decide what effect, if any, a revocation by the plaintiff of the time given in the notice, before its expiration, or an express denial of the plaintiff’s right by the tenant, and a refusal to remove, would have had upon the result we come to. Exceptions overruled.